KELLY, Chief Judge,
dissenting.
I respectfully dissent, but only with respect to the holding of the majority that appellant’s challenge for cause directed *18against one of the members of the venire, Mrs. Lucchesi, was properly denied, and I would reverse the conviction and remand the case to the trial court for a new trial for that reason.
The issue involved here is one of the most delicate issues existent in the administration of criminal justice, i.e. for what purposes a jury may consider a prior conviction of an accused of crime in the course of a trial for a crime which has no connection with the crime for which the accused had been convicted. The tendency to consider the conviction of the former crime as some evidence that the accused is also guilty of the crime for which he is then on trial has been recognized by the courts and evidence of such prior convictions are admissible in limited circumstances and may be considered for restricted purposes.
Mrs. Lucchesi candidly admitted that she had feelings that if the defendant had previously been convicted of a crime, he was probably guilty of something at the time of trial and that this feeling could influence her if evidence of a prior conviction came out in the trial. Although she said she would try to be fair and she wanted appellant to have a fair trial, the fact of a prior conviction would be in the back of her mind were she to serve on the jury during the course of its deliberations.
The trial judge, recognizing the problem undertook to instruct the entire panel that if such evidence came in it could be considered only on the issue of believability or credibility of the witness concerned and not whether a person was guilty of the crime charged in the case.
However, although he inquired whether the entire panel understood what he said and whether they could follow his instruction, there is nothing in the record indicating what response, if any, Mrs. Lucchesi made. To sustain the trial court we must assume that she not only understood the direction of the trial court, but also, despite her earlier difficulties with the evidentiary principle involved, would not only not consider such evidence as evidence of defendant’s guilt of the crime on trial, but, would consider it solely on the question of his believability or credibility if he became a witness in the trial.
In the absence of an affirmative response to the questions by Mrs. Lucchesi I do not believe she was a qualified juror and appellant’s challenge for cause should have been sustained with the record in the state it was. State v. Roberts, 604 S.W.2d 765 (Mo.App.1980).1
Here Mrs. Lucchesi’s answers were at best equivocal, and in such cases the failure of the trial court to further question her to clarify her possible prejudice undercut any basis for the exercise of his discretion and constitutes, in my opinion, reversible error. State v. Ealy, 624 S.W.2d 490, 493[12] (Mo.App.1981).

. The only distinction between this case and Roberts, supra, is that the “general question” to which Roberts refers were questions directed to the jury panel by trial counsel concerning whether the prospective juror’s would follow instructions trial counsel told the jury would be given by the court. The principle involved is the same however, and the purpose of the questions are to ascertain whether the prospective juror understands the law and will abide by it. In either case, unless the juror binds himself to follow the law he is not qualified to serve.